Citation Nr: 0109001	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision that denied service 
connection for hearing loss, tinnitus, and degenerative joint 
disease of the feet.

The body of this decision addresses the issues of service 
connection for hearing loss and tinnitus.  Service connection 
for degenerative joint disease of the feet is addressed in 
the remand section at the end of this decision.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss had its onset during 
service.

2. Tinnitus is the result of service-connected sensorineural 
hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(2000).

2.  Tinnitus is proximately due to or the result of service-
connected hearing loss.  38 C.F.R. § 3.310 (2000).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from March 1984 
to March 1988.  His discharge document (DD Form 214) shows 
that he was a heavy anti-armor weapons infantryman.

The veteran's service medical records shows that on medical 
examination performed for enlistment purposes in March 1984, 
audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 hertz as 10, 10, 0, 10, 0, and 10, respectively, in 
the right ear; and 5, 0, 5, 20, 20, and 10 in the left ear.  
His ears were listed as normal.  November 1984 audiometric 
testing at the same frequencies showed pure tone decibel 
thresholds of 15, 5, 5, 5, 5, and 10, respectively, in the 
right ear; and 15, 5, 15, 20, 25, and 25 in the left ear.  
July 1986 audiometric testing at the same frequencies showed 
pure tone decibel thresholds of 15, 15, 5, 15, 15, and 15, 
respectively, in the right ear; and 25, 20, 15, 30, 25, and 
35 in the left ear.  A threshold shift of worsened hearing in 
both ears at some frequencies was noted when compared to the 
preceding audiogram.  In July 1987, the veteran was seen at a 
clinic with complaints of impaired hearing, having difficulty 
hearing people talk to him or calling his name.  Examination 
showed cerumen (earwax) built up in the ears; his hearing 
problem apparently was attributed to the earwax, and his ears 
were irrigated to remove the earwax.  In January 1988, the 
veteran waived having a service separation examination, and 
the service medical records do not contain a report of 
medical examination for separation purposes.  Service medical 
records are negative for tinnitus.  The veteran was released 
from active duty in March 1988.

In July 1998, the veteran submitted a claim for service 
connection for hearing loss and tinnitus.  He did not report 
any post-service treatment for hearing loss or tinnitus.

At an October 1998 VA examination, the veteran reported 
bilateral hearing loss and tinnitus since service.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 250, 500, 1,000, 2,000, 3,000, 
4,000, and 8,000 hertz as 10, 15, 20, 10, 30, 10, and 20, 
respectively, in the right ear (on retest); and 15, 10, 20, 
5, 50, 40, and 15 in the left ear (on retest).  His Maryland 
speech recognition score was 88 percent correct in the right 
ear, and 92 percent correct in the left ear.  The diagnoses 
were normal right ear hearing with mild sensorineural loss at 
3,000 hertz, and normal left ear hearing through 2,000 hertz 
with a mild to moderate sensorineural hearing loss returning 
to normal a 8,000 hertz.  It was noted that that he had 
slightly impaired hearing discrimination, bilaterally.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

A hearing loss disability under the standards of 38 C.F.R. § 
3.385 was not shown in service, although such is not required 
for service connection.  Service connection is still possible 
if the veteran currently has a hearing loss disability under 
the standards of 38 C.F.R. § 3.385, and the condition can be 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  

According to some medical authorities, the threshold for 
normal hearing is 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet.App. 155 (1993).  Thus the veteran first 
demonstrated at least some left ear hearing loss during 
service.  With respect to the right ear, all audiometric test 
during service were within normal limits, but there was an 
additional decibel loss at some frequencies tested from the 
time of the initial service audiometric examination in 1984 
until the 1986 audiometric examination.  There was also a 
deterioration in left ear hearing noted during audiometric 
testing in service.  The veteran complained of hearing loss 
during service in 1987; such apparently was attributed to 
excessive earwax, and audiometric testing was not performed 
at that time.  The veteran did not have a separation 
examination prior to his 1988 release from active duty.  
There were no further hearing tests from then until the 1998 
VA audiometric examination.  That examination showed he 
currently has a hearing loss disability in both ears under 
the standards of 38 C.F.R. § 3.385. 

Given the deteriorating hearing in both ears during service, 
reasonably-assumed noise exposure during service, and the 
veteran's statement that he first noticed his hearing loss in 
service, the Board finds that the evidence is approximately 
balanced on the question of whether the veteran's bilateral 
ear hearing loss began in service.  Under such circumstances, 
he is given the benefit of the doubt, 38 U.S.C.A. § 5107(b), 
and the Board concludes that bilateral hearing loss was 
incurred in service.  Thus, service connection is warranted 
for bilateral hearing loss.

Service medical records are negative for complaints or 
diagnosis of tinnitus.  Tinnitus was shown on VA examination 
in 1998.  Pursuant to the present Board decision, service 
connection is established for bilateral hearing loss.  Such 
hearing loss is shown to be sensorineural in nature, and it 
is known that tinnitus is often associated with sensorineural 
hearing loss.  2 Cecil, Textbook of Medicine, § 464 at 2119-
2120 (18th ed. 1988).  Secondary service connection may be 
given for disability which is due to an established service-
connected condition.  38 C.F.R. § 3.310.  Given these 
circumstances, and applying the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current tinnitus is due to his service-connected bilateral 
sensorineural hearing loss.  Thus, secondary service 
connection for tinnitus is granted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Since the January 1999 RO decision that denied service 
connection for degenerative joint disease of the feet, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

With regard to the claim for service connection for 
degenerative joint disease of the feet, the Board notes that 
the veteran had numerous complaints of foot pain and certain 
abnormalities of the feet were noted in service.  In his July 
1998 application for service connection, the veteran 
indicated that he received treatment since 1991 by Dr. Carl 
Rosenbaum in Philadelphia, Pennsylvania, and the veteran 
provided an authorization for release of information from Dr. 
Rosenbaum.  It does not appear that the RO sought to obtain 
records from Dr. Rosenbaum.  In order to satisfy its duty to 
assist the veteran, the RO should attempt to obtain all 
medical records concerning treatment of the degenerative 
joint disease of the feet.  Bell v. Derwinski, 2 Vet. App. 
611 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this issue is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where the veteran has received 
examination or treatment for any foot 
condition since his March 1988 release 
from active service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.  This includes, but is 
not limited to, records dated from 1991 
from Dr. Carl Rosenbaum.

2.  The RO should ensure that any other 
notification and development action (e.g., 
providing any indicated VA 
examination/medical opinion) required by 
the Veterans Claims Assistance Act of 2000 
is completed with respect to the veteran's 
claims for service connection for 
degenerative joint disease of the feet.

3.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for degenerative joint disease 
of the feet.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the issue the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 



